Name: Commission Regulation (EEC) No 3298/92 of 13 November 1992 amending Regulation (EEC) No 646/86 fixing the export refunds on wine
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff
 Date Published: nan

 14. 11 . 92 Official Journal of the European Communities No L 328/25 COMMISSION REGULATION (EEC) No 3298/92 of 13 November 1992 amending Regulation (EEC) No 646/86 fixing the export refunds on wine THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 756/92 (2), and in particular Article 56 (4) thereof, Croatia, Slovenia and the former Yugoslav Republic of Macedonia ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 646/86 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas Commission Regulation (EEC) No 646/86 0, as last amended by Regulation (EEC) No 2329/92 (4), fixes the export refunds on wine ; whereas, on account of the outlook for the disposal of concentrated grape must, the list of destinations qualifying for a refund on that product should be extended to include Bosnia-Herzegovina, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27. 3. 1987, p. 1 . 0 OJ No L 180, 7. 7. 1992, p. 27. 0 OJ No L 60, 1 . 3 . 1986, p. 46. 0 OJ No L 223, 8 . 8 . 1992, p. 17. No L 328/26 Official Journal of the European Communities 14. 11 . 92 ANNEX Product code ^'to Refund ECU/% vol/hl fl 2009 60 1 1 100 01 ; 02 ; 03 ; 09 1,30 2009 60 19 100 01 ; 02 ; 03 ; 09 1,30 2009 60 51 100 01 ; 02 ; 03 ; 09 1,30 2009 60 71 100 01 ; 02 ; 03 ; 09 1,30 ECU/hl 2204 21 25110 02 ; 09 5,50 ECU/% vol/hl (3) 2204 21 25 190 02 1,80 03 ; 09 1,65 ECU/hl 2204 21 25 910 02 ; 09 5,50 ECU/% vol/hl 0 2204 21 29 190 02 1,80 03 ; 09 1,65 ECU/% vol/hl 2204 21 35110 02 ; 09 5,50 ECU/% vol/hl 0 2204 21 35190 02 1,80 03 ; 09 1,65 2204 21 39 190 02 1,80 03 ; 09 1,65 ECU/hl 2204 21 49 91 0 02 ; 09 1 7,25 2204 21 59 910 02 ; 09 17,25 2204 29 25 110 02 ; 09 5,50 ECU/% vol/hl 0 2204 29 25 190 02 1,80 03 ; 09 1,65 ECU/hl 2204 29 25 910 02 ; 09 5,50 ECU/% vol/hl 0 2204 29 29 190 02 1,80 03 ; 09 1,65 14. 11 . 92 Official Journal of the European Communities No L 328/27 Product code For export Refund to (') ECU/hl 2204 29 35110 02 ; 09 5,50 ECU/% vol/hl (3) 2204 29 35190 02 1,80 03 ; 09 1,65 2204 29 39 190 02 1,80 03 ; 09 1,65 ECU/hl 2204 29 49 910 02 ; 09 17,25 2204 29 59 910 02 ; 09 17,25 ECU/% vol/hl 0 2204 30 91 100 0 01 ; 02 ; 03 ; 09 1,30 2204 30 99 100 f) 01 ; 02 ; 03 ; 09 1,30 (') The destination ara as follows : 01 Venezuela ; 02 All countries of the African continent with the exception of those explicity excluded under 09 ; 03 Bosnia-Herzegovina, Croatia, Slovenia and the former Yugoslav Republic of Macedonia ; 09 All other destinations with the exception of the following third countries :  all countries of the American continent within the meaning of Commission Regulation (EEC) No 3639/86, extended by Regulation (EEC) No 634/89 (OJ No L 70, 14. 3. 1989, p. 17),  South Africa,  Algeria,  Australia,  Austria,  Cyprus,  Israel,  Morocco,  Switzerland,  Tunisia,  Turkey, and  Republics of Serbia and Montenegro. (J) Potential alcoholic strength by volume as defined in Annex II to Regulation (EEC) No 822/87. (3) Total alcoholic strength by volume as defined in Annex II to Regulation (EEC) No 822/87. NB : The product codes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as amended by Regulation (EEC) No 3795/91 (OJ No L 358, 30. 12. 1991 , p. 1 ).